                                       UNITED STATES DISTRICT COURT
1
                                           DISTRICT OF NEVADA
2
                                                      ***
3     GRACE ALBANESE,                                      Case No. 2:17-cv-01871-JAD-VCF
4                          Plaintiff,                      ORDER
      vs.
5
      FEDERAL BUREAU OF INVESTIGATIONS,
6

7
                           Defendant.

8     GRACE ALBANESE,                                      Case No. 2:17-cv-01872-RFB-VCF

9
                          Plaintiff,                       ORDER

10
      vs.

11    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT,
12
                           Defendant.
13
      GRACE ALBANESE,                                      Case No. 2:17-cv-01874-RFB-VCF
14
                           Plaintiff,                      ORDER
15    vs.
16
      HOMELAND SECURITY,
17
                         Defendant.
18
      GRACE ALBANESE,                                      Case No. 2:17-cv-01896-JCM-VCF
19
                           Plaintiff,                      ORDER
20    vs.

21    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT,
22
                         Defendant.
23

24          On June 29, 2017, the Court issued a Report and Recommendation recommending that Plaintiff

25   Grace Albanese be deemed a vexatious litigant and be prohibited from filing any document without first

                                                       1
     obtaining leave from the Chief Judge in accordance with procedures outlined in the Report and
1
     Recommendation. (2:17-cv-01599-JAD-VCF, ECF No. 5). On July 7 and 11, 2017, Plaintiff filed four
2

3    new applications to proceed in forma pauperis. (2:17-cv-01871-JAD-VCF, ECF No. 1; 2:17-cv-01872-

4    RFB-VCF, ECF No. 1; 2:17-cv-01874-RFB-VCF, ECF No. 1; 2:17-cv-01896-JCM-VCF, ECF No. 1).

5    The Court denied these applications without prejudice pending the outcome of the Report and

6    Recommendation. (2:17-cv-01871, ECF No. 3; 2:17-cv-01872, ECF No. 3; 2:17-cv-01874, ECF No. 3;
7    2:17-cv-01896, ECF No. 3). On July 27, 2017, the Court accepted the Report and Recommendation and
8
     deemed Plaintiff to be a vexatious litigant. (2:17-cv-01599, ECF No. 7).
9
            ACCORDINGLY, and for good cause shown,
10
            IT IS ORDERED that Plaintiff Grace Albanese has until February 8, 2019 to seek leave of the
11
     Chief Judge of this Court to file these cases as outlined in the Report and Recommendation. (See 2:17-
12
     cv-01599, ECF No. 5 at 16-17). Should no application for leave be filed by February 8, 2019, the Court
13
     will recommend that these cases be dismissed with prejudice.
14

15
            The Court notes that a request for leave was filed in one of these cases (2:17-cv-01872, ECF No.

16   4). However, the request will be denied in a separate order addressing the deficiency of the request.

17                                                    NOTICE
18
            Under Local Rule IB 3-1, any objection to this Order must be in writing and filed with the Clerk
19
     of the Court within 14 days. The Supreme Court has held that the courts of appeal may determine that an
20
     appeal has been waived due to the failure to file objections within the specified time. See Thomas v. Arn,
21
     474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections within the specified
22
     time and (2) failure to properly address and brief the objectionable issues waives the right to appeal the
23
     District Court’s order and/or appeal factual issues from the order of the District Court. See Martinez v.
24

25

                                                          2
     Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452, 454 (9th
1
     Cir. 1983).
2

3

4           IT IS SO ORDERED.

5           DATED this 7th day of January, 2019.

6

7                                                               _________________________
                                                                CAM FERENBACH
8
                                                                UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        3
